Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-29 are pending.  Claims 17-19 has been amended by the Applicant. 
Examiner’s notes:
2.	Dependent claim 16 as a whole recites a combination of limitation that defines over prior art of record.  However, claims 1-19 are rejected under 101 below.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-19) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
	Claim 1, steps 1-3 of receiving, a transaction request comprising a plurality of fields, the plurality of fields comprising a transaction task field, the transaction task field comprising a plurality of clauses and each clause of the plurality of clauses indicating one task of a plurality of tasks of the transaction (step 1); processing the plurality of tasks of the transaction (step 2); and only in response to successfully processing all the plurality of tasks, determining that the transaction is successfully processed (step 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a blockchain node for processing a transaction in a blockchain) to perform abstract steps/limitations 1-3 mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components (i.e., i.e., a blockchain node for processing a transaction in a blockchain).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further the step 1 of “receiving…., a transaction request……” via a blockchain node for processing a transaction in a blockchain is merely receiving information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a blockchain node for processing a transaction in a blockchain) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional underlined elements in claim 1 (i.e., i.e., a blockchain node for processing a transaction in a blockchain) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., i.e., a blockchain node for processing a transaction in a blockchain” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-3 mentioned above.  Further the step 1 of “receiving…., a transaction request……” via a blockchain node for processing a transaction in a blockchain is merely receiving information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea.
When reevaluating step 1 of “receiving…., a transaction request……” via a blockchain node for processing a transaction in a blockchain in step 2B here, the receiving information is also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per claims 17-19:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a device claim 17, and a non-transitory machine readable medium claim 18, and a computer program product claim 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 1.  The components (i.e., a memory configured to store one or more programs; a processing unit coupled to the memory and configured to execute said one or more programs cause the device to perform….; a non-transitory machine readable medium having machine executable instructions stored thereon, the machine executable instructions, when executed, causing a machine to perform…..; a computer program product being tangibly stored on a non-transient computer readable medium and comprising machine executable instruction….. ) described in claims 17-19 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the identified abstract idea.    
Dependent claims 1-16 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 1-16 are also non-statutory subject matter. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing day of the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 6-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caldwell; (US 2019/0220836 A1), in view of Walker; (US 2008/0052106 A1):
6.	Claims 1, 17, 18 and 19:  Caldwell teaches method and system of transaction processing, comprising:
receiving, at a blockchain node (e.g., ledger node 160 in fig. 1 in context with fig. 2 para 0109) for processing a transaction in a blockchain, a transaction request (e.g., a signed purchase message for the particular digital content item selected by the buyer in para 0109 in context with 0106-0108 of fig. 2A-2B or signed resale message in fig. 3 paras 0151-0175) comprising a plurality of fields (paras 0110-0115, 0121-0128) , the plurality of fields comprising a few of transaction task fields, the few of transaction task fields comprising a plurality of clauses (e.g., sending user’s address/buyer’s wallet address in para 0123, destination address of the message in para 0125, value/amount of cryptocurrency in para 0126…etc.,) and each clause of the plurality of clauses indicating one task of a plurality of tasks of the transaction (part of step 1) {At least fig. 2A-2B paras 0106-0115, 0121-0128 especially paras 0109-0115, 0121-0128.  Also see fig. 3 paras 0147-0189}; 
processing the plurality of tasks of the transaction {At least fig. 2A-2B paras 0115-0144 especially paras 0133-0144.  Also see fig. 3 paras 0147-0189}; and 
only in response to successfully processing all the plurality of tasks, determining that the transaction is successfully processed {At least fig. 2A-2B paras 0115-0144 especially paras 0133-0144 in context with paras 0020, 0053.  Also see fig. 3 paras 0147-0189} 
As indicated above, Caldwell teaches “a transaction request comprising a plurality of fields, the plurality of fields comprising a few transaction task fields, the few transaction task fields comprising a plurality of clauses….”  In other word, Caldwell’s plurality of clauses are comprised in a/the few of transaction task fields.    
However, Caldwell does not explicitly teach the underlined features: receiving, at a blockchain node for processing a transaction in a blockchain, a transaction request comprising a plurality of fields, the plurality of fields comprising a transaction task field, the transaction task field comprising a plurality of clauses indicating one task of a plurality of tasks of the transaction”.  In other word, Caldwell’s plurality of clauses are not explicitly comprised in a transaction task field (a single transaction task field).
Walker teaches a general concept of a plurality of fields comprises a (single) task field (e.g., the description of task field 704 in fig. 7 paras 0127 in context with para 0129) comprises a plurality of clauses indicating one task of a plurality of tasks {At least fig. 7 paras 0127-0132 especially paras 0127, 0129}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the plurality of fields comprising a few transaction task fields, the few transaction task fields comprising a plurality of clauses indicating one task of a plurality of tasks of the transaction” of Caldwell to include “a plurality of fields comprises a (single) task field comprises a plurality of clauses indicating one task of a plurality of tasks”, taught by Walker.  One would be motivated to do this in order to enable another designed option of storing data (e.g., storing a plurality of requirements/restrictions indicting one task of a plurality of tasks in a single field), which in turn would enhance the efficiency of storing tasks data/processing tasks data of the combination system of Caldwell and Walker.   
7.	Claim 2:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches wherein at least one of the plurality of clauses comprises: a first information element indicating a recipient address associated with the task {Caldwell:  At least para 0125}, a second information element indicating an amount of cryptocurrency to be transferred to the recipient address {Caldwell:  At least para 0126}, and a third information element indicating data for the task indicated by the at least one clause {Caldwell:  At least paras 0127-0128}.
8.	Claim 3:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches the claimed invention as in claim 2.  The combination further teaches wherein processing the plurality of tasks of the transaction comprises: in response to determining that the first information element is null, deploying a smart contract based on the third information element and transferring the amount indicated in the second information element to the smart contract, the data indicated by the third information element comprising program codes of the smart contract {Caldwell:  At least paras 0130-0144 in context with paras 0121-0128, fig. 5 especially step 570 in paras 0234-0240.  Also see fig. 3 paras 0147-0189}.
9.	Claim 4:  The combination of Caldwell and Walker teaches the claimed invention as in claim 2.  The combination further teaches wherein processing the plurality of transaction tasks of the transaction comprises: in response to determining that the first information element indicates a valid address, determining whether the first information element indicates a smart contract address; and in response to determining that the first information element indicates a smart contract address, executing a smart contract corresponding to the smart contract address based on the third information element and transferring the amount indicated in the second information element to the smart contract, the data indicated by the third information element comprising parameters for executing the smart contract {At least fig. 2 paras 0121-0144, fig. 3 paras 0147-0189}. 
10.	Claim 6:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches wherein the task indicated by one of the clauses is not dependent on a further task indicated by a further clause of the plurality of clauses {Caldwell: At least para 0140 in context with paras 0127-0128}.
11.	Claim 7:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches wherein the task indicated by one of the clauses is dependent on a further task indicated by a further clause of the plurality of clauses such that the task can be implemented only after the further task has been implemented {Caldwell:  paras 0136-0139 in context with paras 0121-0128}, and also {Walker: paras 0129}.
12.	Claim 8:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches wherein the plurality of fields indicate at least one of the following:
an identifier of an associated transaction on which the transaction associated with the transaction request depends {Caldwell: para 0111}, and also {Walker: para 0128}
a transaction nonce {Caldwell:  Para 0122},
a reference of a block into which the transaction is to be packaged,
an expiration field to determine expiration time of the transaction,
a coefficient for transaction fee calculation,
a maximum transaction fee that an initiator of the transaction is willing to pay for the transaction,
a reserved field for backward compatibility,
signature information of the initiator of the transaction {Caldwell:  At least paras 0127-0128}, and
a last byte of an identifier of a genesis block of the blockchain.
13.	Claim 9: The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches:
determining whether the plurality of fields indicate an identifier of an associated transaction on which the transaction associated with the transaction request depends {Caldwell:  At least para 0135 in context with para 0111};
in response to determining that the plurality of fields indicate the identifier of the associated transaction, determining whether the associated transaction has been processed successfully {Caldwell:  At least figs. 2A-2B especially paras 0135-0144}; and
in response to determining that the associated transaction has been processed successfully, enabling the plurality of tasks of the transaction to be processed {Caldwell:  At least figs. 2A-2B especially paras 0135-0144}.
14.	Claim 10:  The combination of Caldwell and Walker teaches the claimed invention as in claim 9.  The combination further teaches wherein the transaction is associated with a unique identifier (e.g., ownership token including tokenID in fig. 6 especially paras 0256- 0258 in context with fig. 2B para 0141-0144, 0018-0019, 0116}, and the unique identifier of the transaction is generated based on the transaction request and an address of an initiator of the transaction {Caldwell: 0018-0019, 0116, fig. 6 paras 0149, 0256-0258 in context with fig. 2B paras 0256- 0258}.
15.	Claim 11:  The combination of Caldwell and Walker teaches the claimed invention as in claim 10.  The combination further teaches wherein the unique identifier (e.g., ownership token including tokenID in fig. 6 especially paras 0256- 0258 in context with fig. 2B para 0141-0144, 0018-0019, 0116} of the transaction is generated by hashing the address of the initiator of the transaction and a part of the plurality of fields, the part of the plurality of fields being all fields in the transaction request excluding a field indicating signature information of the initiator of the transaction {Caldwell: At least paras 0018-0019, 0116, fig. 6 paras 0257-0267 in context with paras 0122, 0125-0126}.
16.	Claim 12:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches:
determining a block based on one of the plurality of fields indicating a reference of the block into which the transaction is to be packaged {Caldwell: At least figs 2A-2B paras 0141-0142, fig. 3 paras 0186-0189, fig. 5 paras 0233-034}; and
packaging data associated with the processed plurality of tasks of the transaction into the determined block {Caldwell: At least figs 2A-2B paras 0141-0142, fig. 3 paras 0186-0189, fig. 5 paras 0233-034}.
17.	Claim 13:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches: in response to reaching a preset block based on the plurality of fields, causing the transaction to expire {Caldwell:  At least paras 0260-0261}.
18.	Claim 14:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches determining a transaction fee for processing the transaction, the transaction fee (e.g., commission/fee) comprising at least a fixed expense and a non-fixed expense {Caldwell:  At least pars 0063-0065, 0069-0070, 0082, 0118-0119, 0163-0165}.
19.	Claim 15:  The combination of Caldwell and Walker teaches the claimed invention as in claim 1.  The combination further teaches wherein the non-fixed expense of the transaction fee is determined based on at least respective types of the plurality of tasks and data for the plurality of tasks, the data for the plurality of tasks being included in the plurality of clauses {Caldwell:  At least paras 0063, 0069-0070, 0079}.
20.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Caldwell; (US 2019/0220836 A1), in view of Walker; (US 2008/0052106 A1), and further in view of Isaacson et al; (US 2019/0356641): 
21	Claim 5:   The combination of Caldwell and Walker teaches the claimed invention as in claim 4.  The combination does not explicitly teaches the underlined features: “wherein processing the plurality of transaction tasks of the transaction further comprises: in response to determining that the first information element indicates a non-smart- contract address, transferring the amount indicated in the second information element to the non-smart-contract address”.
	Isaacson teaches in response to determining that a first information element (e.g., recipient wallet) indicates a non-smart- contract address, transferring the amount indicated in the second information element to the non-smart-contract address {At least paras 0129-0130  in context with paras 0131}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “processing the plurality of transaction tasks of the transaction” of the combination of Caldwell and Walker to include “in response to determining that a first information element (e.g., recipient wallet) indicates a non-smart- contract address, transferring the amount indicated in the second information element to the non-smart-contract address”, taught by Isaacson.  One would be motivated to do this in order to effectively and efficiently process/manage the transaction tasks using different options (e.g., via smart contract or via non-smart contract).  This in turn would increase user’s experience.  
Prior Art that is pertinent to Applicant’s disclosure
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Isaacson et al; (US 2019/0356641 A1), wherein teaches receiving a transaction request comprising a plurality of fields, the plurality of fields comprising a plurality of clauses and each clause of the plurality of clauses indicating one task of a plurality of tasks of the transaction; processing plurality of tasks of the transaction in at least paras 0017-0019, 0025, 0044, 0120-0122, 0128-0132, figs 5-6 paras 0141-0147, paras 0185-0186, 0379}.  Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681